DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 05/05/2021.
Claims 3, 5-8, 11, 13-16, and 19-20 are cancelled.
Claims 1, 4, 12, 17, and 21 are amended.
Claims 24-32 are new.
Claims 1, 4, 9, 12, 17, 21-32 are pending in the application. 
The 112(a) rejections to claims 1, 3-9, 11-17 and 19-23 are withdrawn because the claims have been either amended which overcome the rejection or cancelled.
The 112(b) rejections to claims 1, 3-9, 11-17 and 19-23 are withdrawn because the claims have been either amended which overcome the rejection or cancelled.

Response to Applicant’s Arguments
The Applicant’s argument that TIMASHEV et al. (US 20110307657 A1 hereinafter Timashev) in view of Ranade (US 2011/0010515 A1 hereinafter Ranade) does not teach the amended claims 1, 9, 17, and 21-23 starting at the bottom of page 13 of the Remarks, filed on 05/05/2021.  Specifically, the Applicant’s argument that Timashev in view of Ranade does not teach the “(v) locating, in the second operating system, a folder in which the first operating system is located; (vi) obtaining a registry file of the first operating system from the folder”.  The Examiner considers fully the Applicant’s argument and agrees that Timashev in view of Ranade does not explicitly teach the above amended limitations.  New ground of rejections, Naftel et al. (US 9,946,559 B1 hereinafter Naftel_1) as necessitated by the amendments will be made for the above claims.  With the new reference for the independent claims, Naftel_1 teaches locating, in the second operating system, a folder in which the first operating system is located, see Naftel_1, col. 10 lines 6-22, (Virtual disk parsing module 312 may then determine a boot partition. System files parsed for Microsoft Windows.RTM. compatible file systems may include a boot.ini file and/or Boot Configuration Data (BCD). Parsing of these system files may identify a system directory …; Naftel_1, Fig. 3
    PNG
    media_image1.png
    697
    1029
    media_image1.png
    Greyscale
). The system directory containing the boot.ini file corresponds to the folder in which the first operating system is located.  Naftel_1 further teaches obtaining a registry file of the first operating system from the folder, see Naftel_1, col. 10, lines 12-16, (Parsing of these system files may identify a system directory. Virtual disk parsing module 312 may examine a system directory to locate a registry. A located registry may then be parsed to find one or more mount points).
	In conclusion, necessitated by the amendments including the moving of some of the limitations from dependent claim 3 to the independent claims, and some additional limitations were added to the independent claims, the Examiner will use new ground of rejections to reject the above mentioned disputed claims.

Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-25, 27-28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 24, the claim is a dependent claim depending on claim 1.  The claim recites “the format of the partition table is a Master Boot Record (MBR) format, wherein the unique identifier comprises a disk signature stored in the partition table”.  This is contradicting with the limitation of claim 1, which recites “a unique identifier for a partition specified in the partition table”.  For a Master Boot Record format, each partition does not specify nor store a unique identifier; and one unique identifier or disk signature is stored for a whole disk, and outside of the partition table. Furthermore, claim 24 recites a limitation “wherein the unique identifier comprises a disk signature stored in the partition table”. NPL X, “Master boot record – Wikipedia”, page 4 shows 
    PNG
    media_image2.png
    1325
    665
    media_image2.png
    Greyscale
.  At offset 440, a disk signature is shown, which is outside of partition table starting at offset 462.  This is also consistent with the instant application’s specification, paragraph a disk signature of the MBR disk is25 obtained at 306, which is usually located at offset 440 of a first sector.”  Furthermore, the definition of Master Boot Record’s partition table entry starting on page 10 of the NPL X does not show a disk signature nor a unique identifier.  For the purpose of prior art examination, the limitation is interpreted as best understood.
	Regarding claims 27 and 30, the claims are rejected for the same reasons as that of claim 24 because the claim recites essentially similar limitations.	Regarding claim 25, 28 and 32, the claims are dependent claims depending on claims 24, 27 and 30.  The claims are rejected for the same reasons as that of the parent claims 24, 27 and 30.	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over TIMASHEV et al. (US 20110307657 A1 hereinafter Timashev) in a method for backing up a virtual machine comprising:		receiving a first file path including a drive identifier in a first operating system installed on the virtual machine, the virtual machine ([Examiner note: the strikethrough limitations are addressed below]; Timashev, Fig. 1:
    PNG
    media_image3.png
    587
    867
    media_image3.png
    Greyscale
Timashev, [0033] … In an embodiment, the UI 115 may be displayed on computer display 430 shown in FIG. 4. UI 115 can be used to add and select individual file system objects to be included in, or excluded from an image level backup. As used herein, an image level backup is a backup of the disk images of a physical or virtual machine (VM) corresponding to a server or computer ...; Timashev, Fig. 3
    PNG
    media_image4.png
    499
    655
    media_image4.png
    Greyscale
; [Examiner note: Fig. 3 shows the file path with driver letter “d”.  The drive letter corresponds to drive identifier, the selected files of element 306 as the first file path]; Timashev, [0050] … it may programmatically be determined that all files or a predetermined subset of files, except for the user selected one or more files to be excluded, are enumerated and included in the list of file system objects to be backed up. According to an embodiment, backup parameters 125 are received via user input in UI 115 within operator console 110. After receiving backup parameters 125, the method proceeds to step 230;  Timashev, [0034] As used herein, a "virtual machine" (VM) is a software implementation of a machine such as a server, computer, or other computing device that supports the execution of a complete operating system (OS) and executes application programs like a physical machine. A VM duplicates the functionality of a physical machine implemented in hardware and software. Software applications and the "source disk" is used to refer to storage in production storage 130 to be backed up, such as disk 140, which may be a disk of a physical machine or a disk image of a virtual machine; [Examiner note, the OS running on the virtual machine corresponds to the first operating system, the OS running on the physical computer corresponds to the second operating system.]; Timashev [0039] As used herein, "disk image" refers to logical storage that has been abstracted and separated from physical storage, such as network-attached storage (NAS), file servers, disks, and other physical storage devices. In an embodiment, a disk image is implemented via virtual storage logic and is viewable within a virtual infrastructure as a storage device containing one or more virtual disks, which are separated from physical storage disks; [Examiner note: The first file path is within a block/image of a virtual machine, which is viewable within a virtual infrastructure and separated from physical storage disks.  To the second operating system, it’s a block or disk image, or another word, a file with the file structured only known to the virtual machine.  To the second operating system, it’s just a series of bits.  As a result it’s unrecognizable from the second operating system. According to Fig. 1, the operating system that the component 120 (backup engine) runs under corresponds the second operating system.  The component 130 contains production disk storage, which is one or more virtual disk images.  An operating system install in one of the virtual disk images being selected for backup corresponds to the primary operating system.]);
		determining, based on the first file path, a second file path in the second operating system of the physical computer system, the second file path identifying a physical location in the disk drive of the physical computer system where the virtual machine resides (Timashev [0040] … According to an embodiment of the invention, the contents of FAT 150 are parsed to determine the location (on the disk 140) of blocks of file system objects selected for inclusion in the image level backup, as specified by a backup operator using operator console 110. In this way, only the blocks of disk 140 corresponding to selected file system objects need to be read from disk or disk image 140… [Examine note: the blocks of disk 140 corresponds to the second file path]).		using the second file path, backing up a file in the virtual machine based on the second file path (Timashev [0053] In step 250, backup engine 120 fetches content of disk blocks containing FAT 150, and parses the contents of FAT 150 to determine the locations of data blocks of all file system objects selected for backup in step 220. After backup engine 120 parses FAT 150, the method proceeds to step 260. 
	Timashev [0054] In step 260, backup engine 120 makes a copy of FAT 150 data blocks into backup 
); and		excluding one or more undesirable user-specified files in the virtual machine when backing up the one or more undesirable user-specified files of the virtual machine by mapping file paths corresponding to the undesirable user-specified files in the virtual machine to corresponding file paths in the physical operating system, wherein the undesirable user-specified files are not in a root path of the virtual machine (Timashev, Fig. 3:
    PNG
    media_image4.png
    499
    655
    media_image4.png
    Greyscale
; Timashev [0050] In step 220, object-selective backup parameters 125 are received. Backup parameters 125 may include one or more of physical or virtual machines (VMs) to backup, and a list of file system objects to either include in or exclude from an image level backup. … if a file system object such as a directory is selected to be excluded from an image level backup, all dependent file system objects, such as files within the excluded directory and all of its subdirectories, will not be processed in the image level backup…; Timashev [0055] FAT 160, and saves FAT 160 data blocks as part of reconstructed disk image 170. Step 260 includes optionally modifying backup FAT 160 data records to remove pointers to any file system objects not selected for backup in step 220, and saving data blocks representing FAT 160 to reconstructed disk image 170 after modification is completed. [Examiner note: Fig. 3 element 308 note: “typing its name”, which means user can type in any valid path. Timashev does not disclose any element 308 next to element 306 shows a path “d:\Share\Home Folders”, which is not at the root path of the virtual machine.  The pointers to any file system objects not selected for backup corresponds to the physical locations excluded files in the second operating system]).
	Although Timashev teaches the method of claim 1 (see above discussion), the combination does not explicitly teach the virtual machine executing on a second operating system; and the first operating system installed on the second operating system executing on the physical computer system to enable the physical computer system to operate the first operating system and the second operating system simultaneously.
	Ranade teaches a virtual machine executing on a second operating system and the first operating system installed on the second operating system executing on the physical computer system to enable the physical computer system to operate the first operating system; and the second operating system simultaneously. (Ranade Fig. 1:
    PNG
    media_image5.png
    571
    609
    media_image5.png
    Greyscale
; Ranade [0001] The term virtual machine may be used to refer to a software implementation of a physical machine, such as a computer, that executes programs like a physical machine. FIG. 1 is a block diagram of an example system 100 that implements a virtual machine in a conventional manner. As shown in FIG. 1, system 100 includes a system hardware layer 102 that represents the actual physical resources of a computer, which may include for example one or more central processing units (CPUs), system memory, a storage device such as a disk, a graphics adapter, a network adapter, input/output (I/O) devices, or the like. A host operating system 104 is executed upon physical hardware layer 102. A virtualization layer 106 runs on top of host operating system 104 and supports one or more virtual machines 108.sub.1-108.sub.N. For example, virtualization layer 106 emulates certain hardware elements such that each of virtual machines 108.sub.1-108.sub.N can operate as if it has access to its own dedicated set of physical resources. One or more guest operating systems 110.sub.1-110.sub.N are executed on corresponding virtual machines 108.sub.1-108.sub.N and support the execution of application programs thereon; Ranade [0011] A system and method for creating a backup of a virtual machine running on a host computer is described herein. Generally speaking, the system and method operate by creating a copy or "clone" of a virtual machine running on a first host computer on a second host computer connected thereto [Examiner note: one or more virtual machines 108 corresponds to the virtual machine, a host operating system 104 corresponds to second operating system, one or more guest operating systems 110 corresponds to the primary operating system]). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teaching of Ranade to have the virtual machine executing on the second operating system with the teaching of Timashev to result in the limitations (see discussion above) of the claimed invention.
		One of ordinary skill would be motivated to do so as it allows backing up of virtual machine in physical systems with minimal interruption the executing of the virtual machine (Ranade [0013] Furthermore, in certain embodiments, the cloned virtual machine is created in a manner that causes only minimal interruption to the original virtual machine, and applications executing thereon, thereby allowing backups to be obtained at any time and in a manner that is unlikely to substantially impact the performance of the applications and/or frustrate users thereof).
wherein determining the second file path comprises:			creating a snapshot of the virtual machine to obtain a virtual disk file; assigning a command for a loop device to the virtual disk file;			identifying, through the loop device, a partition table of the virtual disk file;			obtaining, based on a format of the partition table, a unique identifier for a partition specified in the partition table;			locating, in the second operating system, a folder in which the first operating system is located;			obtaining a registry file of the first operating system from the folder;			obtaining, from the registry file, a plurality of entries having a specified prefix from a specified path in a registry, wherein each entry of the plurality of entries comprises a pair of a key and a value, the key comprising the specified prefix and a drive letter, and the value comprising a partition identifier;			matching, to identify an entry of the plurality of entries, a summation of the unique identifier and other information to the value specified by the entry; and			determining the second file path based on the key specified by entry.
		Naftel_1 teaches wherein determining the second file path comprises:			creating a snapshot of the virtual machine to obtain a virtual disk file (Naftel_1 col 6, lines 1-10: … virtual machine backup management module 154 may process one or more files for backup to identify compositions of virtual disks. Virtual machine backup management module 154 detect the backup of virtual machine disk backup files or may be invoked in response to the backup of virtual machine disk files; [Examiner note: the backup of the virtual machine disk files corresponds to creating a snapshot of the virtual machine]);			assigning a command for a loop device to the virtual disk file (Naftel_1, col. 1 lines  25-28, to mount backed up disks in order to identify the composition of volumes (e.g., operating system type, mount points, drive letters, offset, GUID, etc.)., [Examiner note: mounting as the assigning of the command, and the resulted device after mounting is the loop device]);			identifying, through the loop device, a partition table of the virtual disk file (Naftel_1 col. 6 lines 27-34: Virtual machine backup management module 154 may parse a Master Boot Record (MBR), an Extended Boot Record (EBR), and/or a Globally Unique Identifier (GUID) Partition Table (GPT) to identify one or more partition tables; [Examiner note: the instant application specification discloses at paragraph [0030] “… a loop device command is assigned to a virtual disk (VMDK) file”, then in paragraph [0031], the specification discloses “At 304, a partition table format of the virtual disk is determined”.  It does not disclose that the partition table format is through the loop device.  In paragraph [0031], it also does not disclose the partition table is determined, but it discloses a partition table format.  As a result, the examiner interpret the limitation “through the loop device” for identifying the partition table is a common knowledge and obvious for an ordinary person skilled in the art and has no patentable weight, or for the sake of argument, if the undisclosed details is beyond common knowledge or obvious to an ordinary person skilled in the art, the instant application paragraph [0031] does not disclose this limitation nor elsewhere that disclose obtaining the information through the loop device; and in this scenario, there is a lack of written description for this limitation and new matter is introduced.  It is also important to note that the instant application specification’s paragraphs [0032] and later paragraphs discuss how to obtain the partition table, which is depicted in the instant 
    PNG
    media_image6.png
    639
    580
    media_image6.png
    Greyscale
; The Fig. 5 of the instant application shows the layout of a GPT disk, which is consistent with Naftel_1 teaches to parse the backup disk file to obtain partition table.  It is also important to note that the instant specification does not disclose how to obtain data from the loop device as it is mounted as a block device, other than disclosing a loop device can be operated as a regular block device (paragraph [0030] “can operate the virtual disk file like operating a block device”).  Accessing regular mounted block device is common knowledge and obvious to a person skilled in the art, but Naftel_1 also discloses that disclosure, see Naftel_1 col. 1, lines 26-27: mount backed up disks in order to identify the composition of volumes (e.g., operating system type, mount points, drive letters, offset, GUID, etc.)]);			locating, in the second operating system, a folder in which the first operating system is located (Naftel_1, col. 10 lines 6-22, Virtual disk parsing module 312 may then determine a boot partition. System files parsed for Microsoft Windows.RTM. compatible file systems may include a boot.ini file and/or Boot Configuration Data (BCD). Parsing of these system files may identify a system directory …; Naftel_1, Fig. 3
    PNG
    media_image1.png
    697
    1029
    media_image1.png
    Greyscale
 … [Examiner note: the parsing module 312 is part of the backup module 154, which is in the second operating system.  As a result, the system directory found from parsing the virtual disk image is identified in the second operating system.  The data used for parsing is the virtual machine’s image, which contains the first operating system.  The );			obtaining a registry file of the first operating system from the folder (Naftel_1, col. 10, lines 12-16, Parsing of these system files may identify a system directory. Virtual disk parsing module 312 may examine a system directory to locate a registry. A located registry may then be parsed to find one or more mount points);		obtaining, from the registry file, a plurality of entries having a specified prefix from a specified path in a registry, wherein each entry of the plurality of entries 2Application No.: 16/291,025Docket No.: 170360-026400US comprises a pair of a key and a value, the key comprising the specified prefix and a drive letter, and the value comprising a partition identifier (Naftel_1, col. 10, lines 12-22, … Parsing of these system files may identify a system directory. Virtual disk parsing module 312 may examine a system directory to locate a registry. A located registry may then be parsed to find one or more mount points. Virtual machine backup management module 154 may use information obtained to assign drive letters and/or Globally Unique Identifiers (GUIDs) to a partition and/or a logical volume (e.g. Volume C: on disk 1, partition 2, offset N).	Extrinsic evidence, “Supporting Mount Manager Requests in a Storage Class Driver” page 2, first paragraph, For instance, a single volume with a unique volume name of "\\?\Volume{7603f260-142a11d4-ac67-806d6172696f }\" might have an accompanying drive letter "\DosDevices\D:" and two mount points "\DosDevices\C:\mymount" and "\DosDevices\E:\FilesysD\mnt". This would produce four entries in mount manager's persistent symbolic link name database: one for the All four entries would share the same unique id. [Examiner note: Extrinsic evidence, NPL ‘Changing drive letter, and all references to it’, the key/value pairs are inherent structures of Windows registry. MS registry has key/value pairs. One of the prefixes is “HKEY_LOCAL_MACHINE/SYSTEM/MountedDevices/DosDevices/[drive letter”]
It shows using a prefix and drive letter in MS registry to locate drive mapping to volume.  The value of the key/value pair corresponds to the partition identifier]; the unique volume ID corresponds to the partition identifier); 			determining the second file path based on the key specified by entry (Naftel_1 col. 2, lines 55-61: identify a system directory, parsing the identified system directory to locate a registry, parsing the located registry to find paths to one or more swap files, mapping one or more swap files to sectors of a virtual disk; [Examiner note: a registry entry having key and value is already discussed above. Naftel_1 teaches to find paths, and the path has a drive letter, as disclosed by Timashev - a path selected by user. The drive letter is part of the key value entry corresponds to the partition where the sectors are.  As a result, the determining the second file path is based on the key specified by [the] entry]);		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Naftel_1 to locate a folder which the first operating is located in the second operating system and to obtain a registry file of the first operating system from the folder into the combined teachings of Timashev and Ranade to result in the limitations of the claimed invention (see discussion above).
he lack of visibility into a virtual machine backup may prevent exclusion of volumes from backup …).
		Although the combination of Timashev, Ranade and Naftel_1 teaches the limitations of the claimed invention (see discussion above), the combination does not explicitly disclose all of the following limitations: obtaining, based on a format of the partition table, a unique identifier for a partition specified in the partition table; and
			matching, to identify an entry of the plurality of entries, a summation of the unique identifier and other information to the value specified by the entry;
		Goodell teaches obtaining, based on a format of the partition table, a unique identifier for a partition specified in the partition table (Goodell top of page 2: The partition signature is derived from the DiskID and the partition's starting sector number. The DiskID (sometimes called the "NT serial number") is a group of four bytes in the master boot sector (LBA 0) at location 01B8h. Each partition's starting sector number is doubled and combined with the DiskID to form a unique signature for that partition);			matching, to identify an entry of the plurality of entries, a summation of the unique identifier and other information to the value specified by the entry (Goodell top of page 2: Windows NT, 2000 and XP keep a list of partitions, identifying each by a signature. The list is maintained in the registry key Drive letters are also recorded in this registry key and matched to the corresponding partition signatures. … For example, consider a disk with the serial number 3D173D16h (hexadecimal) and a partition starting at LBA 44933868 (decimal). Double the sector number (89867736) and convert to hexadecimal (055B45D8h). If this partition were designated E: , the corresponding registry values would be: [HKEY_LOCAL_MACHINE\System\MountedDevices]		\??\Volume{...} = 16 3d 17 3d 00 d8 45 5b 05 00 00 00		\DosDevices\E: = 16 3d 17 3d 00 d8 45 5b 05 00 00 00		;[Examiner note: to the partition signature corresponds to the unique identifier.  The volume, drive letter and the partition signature corresponds to the summation information]) 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goodell, which discloses to obtain a unique identifier for a partition identified in a partition table and to locate an entry in a registry to find a drive letter corresponding to the partition, into the combined teachings of Timashev, Ranade and Naftel_1 to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Naftel_1 and Goodell discloses the determining of partitions from partition table and the locating of drive letter in a registry.  Further incorporating Goodell’s teaching into the combined teaching of Timashev, Ranade and Naftel_1 because Naftel_1 teaches all the general steps for obtaining a file path, and Goodell would fill in the details for doing it.  This is merely combining prior art elements according to known methods to yield predictable  the method according to claim 1, wherein the locating in the second operating system the folder in which the first operating system is located comprises:		locating, by searching for information specific to the first operating system, the folder in which the first operating system is located (Naftel_1, col. 10, lines 9-13, System files parsed for Microsoft Windows.RTM. compatible file systems may include a boot.ini file and/or Boot Configuration Data (BCD). Parsing of these system files may identify a system directory”.  [Examiner note: System directory containing the boot.ini file corresponds to location of the first OS folder.]).
Regarding claim 21, Timashev in view of Ranade, Naftel_1 and Goodell teaches the method according to claim 1, further comprising:		reserving one or more desirable user-specified files or folders in the virtual machine when backing up the one or more desirable files of the virtual machine by mapping file paths corresponding to the desirable user-specified files or folders in the virtual machine to corresponding file paths in the physical operating system, wherein the desirable user-specified files or folders are not in a root path of the virtual machine (Timashev, Fig. 3:
    PNG
    media_image4.png
    499
    655
    media_image4.png
    Greyscale
; Timashev [0050] In step 220, object-selective backup parameters 125 are received. Backup parameters 125 may include one or more of physical or virtual machines (VMs) to backup, and a list of file system objects to either include in or exclude from an image level backup. The file system objects may include directories and files, specified individually or using file name masks. [Examiner note: Fig. 3 also shows element 306, where a path “d:\Share\Home Folders”, which corresponds to the desirable user-specified files or folders are not in a root path, is selected for backup.]; Timashev [0040] … According to an embodiment of the invention, the contents of FAT 150 are parsed to determine the location (on the disk 140) of blocks of file system objects selected for inclusion in the image level backup, as specified by a backup operator the blocks of disk 140 corresponding to selected file system objects need to be read from disk or disk image 140… [Examine note: the blocks of disk 140 corresponds to the file paths in the physical operating system]).	Regarding claims 22 and 23, the claims are system claims and product of manufacture claims corresponding to method claims 21.  The claims 22 and 23 are rejected for the same reasons as that of method claim 21.

	Regarding claim 24, Timashev in view of Ranade, Naftel_1 and Goodell teaches the method according to claim 1, wherein the format of the partition table is a Master Boot Record (MBR) format (Naftel_1 col. 6 lines 27-34: … Virtual machine backup management module 154 may parse a Master Boot Record (MBR) …), wherein the unique identifier comprises a disk signature stored in the partition table (Goodell top of page 2, partition signature is derived from the DiskID … Each partition's starting sector number is doubled and combined with the DiskID to form a unique signature for that partition).  

	Regarding claim 25, Timashev in view of Ranade, Naftel_1 and Goodell teaches the method according to claim 24, wherein the other information comprises a partition start offset for the partition (Goodell, top of page 2: Each partition's starting sector number is doubled and combined with the DiskID to form a unique signature for that partition; … Purists may wish to know the signature appears actually to be derived from the partition's starting byte number rather than starting sector number. Sectors universally contain 512 bytes, so LBA 44933868 starts with byte 23006140416, or 055B45D800h in hexadecimal terms. Mathematically, we arrive at the sameresult by doubling the sector number and offsetting the result by 100h --hence the 00 byte between theDiskID and sector location in the example above. [Examiner note: the partition unique signature is part of the value of the registry entry located.  As a result it is part of the other information]).  

	Regarding claim 26, Timashev in view of Ranade, Naftel_1 and Goodell teaches the method according to claim 1, wherein the format of the partition table is a globally unique identifier (GUID) Partition Table (GPT) format, wherein the unique identifier comprises a GUID stored in the partition table ([Examiner note: the crossed over text is discussed below]; Naftel_1 col. 2, lines 6-9: … parsing the file to identify one or more partitions of the virtual disk may comprise examining a Globally Unique Identifier (GUID) Partition Table (GPT); extrinsic evidence “GUID Partition Table – Wikipedia”, bottom of page 2 of 6:
    PNG
    media_image7.png
    279
    524
    media_image7.png
    Greyscale
.  The table above shows a partition entry in a GPT table, where the second entry is a Unique Parition ; [Examiner note: Goodell teaches a unique partition signature is derived from a disk ID and partition offset for locating a drive letter in a Windows registry.  This applies to the MBR partition table format.  For GPT partition header format, each partition contains a Unique partition GUID, and the disk no longer has a disk ID.  Furthermore, necessitated by the fact that the Windows registry entry designed by Microsoft for the mount point for GPT requires a GUID for the partition able, it is merely a replacement of one ID versus another ID when the partition table format changes from MBR to GPT).

	Regarding claims 9, 12, 17, 22-23, and 27-32, the claims are system claims and product of manufacture claims corresponding to method claims 1, 4, 21, and 24-26.  The claims 9, 12, 17, 22-23, and 27-32 are rejected for the same reasons as that of method claim 1, 4, 21, and 24-26.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9858154 B1 - backup of virtual machine files on a block level that include features that allow a user to select and backup specific files or folders of file systems of a VM. The specificity and selectivity features by which certain files or folders are backup from a file system of a VM can be implemented by processing one or more partition structures of a virtual disk of a virtual machine.
US 8930654 B1 - map of files related to a virtual disk of a virtual machine comprising inspecting file system entries within at least one volume of the virtual disk; converting information related to file system entries into a map, where the map comprises file locations within a physical disk for the files related to the virtual disk.
US 20120054734 A1 - partition table is a global unique identifier (GUID) partition table (GPT), and the system partition entry is identified by a system partition GUID and the data partition entry is identified by a data partition GUID.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


05/28/2021
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162